Case 2:19-cv-07731-JAK-AS Document 63 Filed 06/10/20 Page 1 of 2 Page ID #:1379



  1
                                                                  JS-6
  2
                                                                  6/10/2020
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11 MOSHE (MICHAEL) A. PERRY,              No.: 2:19-CV-07731-JAK-ASx
 12             Plaintiff,
                                           JUDGMENT
 13 vs.
 14
 15 DUPURE INTERNATIONAL, INC.
    AND ALTER EGO BALANCE
 16 ENERGY LLC. (PART OF
    MARMON GROUP); PATRICK
 17 DALEE, DUPURE INT’L COO,
    COSTCO WHOLSALE LLC, ECO-
 18 WATER, (JOINT VENTURE
    PARTNERS), XL SPECIALTY
 19 INSURANCE CO. DOES 1
    THROUGH 10 KNOWN AND
 20 UNKNOWN DEFENDANTS,
 21
                       Defendants.
 22
 23
 24
 25
 26
 27
 28
Case 2:19-cv-07731-JAK-AS Document 63 Filed 06/10/20 Page 2 of 2 Page ID #:1380



  1         On November 5, 2019, Defendants Balance Energy, LLC and Patrick Dalee
  2   (“Defendants”) filed a Motion to Dismiss Plaintiff’s Complaint (“Motion to
  3   Dismiss”), and on April 9, 2020, Motion to Dismiss was granted in its entirety. For
  4   these reasons,
  5
            IT IS HEREBY ORDERED AND ADJUDGED THAT:
  6
  7         1.     Plaintiff Moshe (Michael) A. Perry take nothing by his Complaint;
  8
            2.     Judgment on the merits is hereby entered in favor of Defendants
  9
      Balance Energy, LLC (erroneously sued as Dupure International Inc. and Alter Ego
 10
      Balance Energy, LLC. (part of Marmon Group)), Dupure International, Inc., Patrick
 11
      Dalee, Costco Wholesale, LLC, Eco-Water, and XL Specialty Insurance Co.,
 12
      against Plaintiff Moshe (Michael) A. Perry;
 13
 14         3.     Plaintiff’s Complaint is dismissed with prejudice;
 15
            4.     Defendants Balance Energy, LLC (erroneously sued as Dupure
 16
      International Inc. and Alter Ego Balance Energy, LLC. (part of Marmon Group)),
 17
      Dupure International, Inc., Patrick Dalee, Costco Wholesale, LLC, Eco-Water, and
 18
      XL Specialty Insurance Co. are prevailing parties; and
 19
 20         5.     The claim-preclusive effects of the Court’s Order Granting

 21   Defendant’s Motion to Dismiss do not extend to any claims arising out of

 22   Plaintiff’s purported work in 2019 as an independent contractor for Yanchewski &

 23   Wardell Enterprise Inc., an entity that is not a party to this action.

 24
 25
 26   Dated: June 10, 2020              _________________________________
                                             John A. Kronstadt
 27
                                             United States District Judge
 28
                                                  2
